PER CURIAM:
There is substantial evidence on the record as a whole to support the Board’s conclusion that the company violated Sections 8(a) (1) and (3) of the Act by interrogating and then discharging an employee, and by promulgating and maintaining plant rules prohibiting solicitation, distribution and access to other areas, Universal Camera Corp. v. N. L. R. B., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951), and it appears that the Board did not improperly apply the standards set forth in N. L. R. B. v. Babcock & Wilcox Co., 351 U.S. 105, 76 S.Ct. 679, 100 L.Ed. 975 (1956), in determining that the company did not violate Section 8(a) (1) of the Act by denying non-employee organizees access to its premises.
Enforced.